DETAILED ACTION
This Office Action is in response to a communication made on December 27, 2021. 
Claims 1-20 are pending in the application.
Claims 1-2, 4, 8-9 and 14 have been amended by the Applicant
Applicant’s amendments necessitate a new ground(s) of rejection.
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed December 27, 2021, have been fully considered.
The Applicant argues on page 12 that “although Rennie does use a form of reinforcement learning with normalized rewards for determining next words for text, this normalization does not do so for "network scenarios that account for client mobility," nor does it "increase the quality of experience when choosing bit rates for the content segment in the possible network scenarios," as claimed by Applicant” in amended claim 1. The examiner agrees.
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Navali et al (US Patent Application Pub. No. 2016/0308958 A1) hereinafter Navali, in view of Ickin et al (US Patent Application Pub. No. 2019/0334803 A1) hereinafter Ickin, and in further view of Huang et al (Non-Patent Literature: “QARC: Video Quality Aware Rate Control for Real-Time Video Streaming based on Deep Reinforcement Learning”, MM’18, October 22-26, 2018, Seoul, Republic of Korea, pages 1208-1216) hereinafter Huang.
Regarding claim 1, Navali teaches:
an adaptive bitrate (ABR) controller comprising: retrieving content metadata, the content metadata comprising a bitrate ladder, a segment size, and a playback buffer, wherein the content cluster includes multiple segments of different bitrates and segment sizes, wherein multiple content clusters correspond to a larger content available for streaming to a client; (see Fig. 2 item 204A and ¶ [0002], Navali shows a system for providing dynamic packager network based adaptive bitrate/ABR media distribution and delivery in a network environment, which includes a service manifest controller (adaptive bitrate (ABR) controller), Fig.4 and [0028],[0067],[0069] shows system includes a segmentation server to divide each version of the encoded media content into fixed duration segments or chunks, which are typically between two and ten seconds in duration, which creates multiple metadata files or Manifest Files that describe the encoding rates (a bitrate ladder) and URLs for the various segments of encoded content and the media segments are packaged based on applicable streaming protocols for distribution (a larger content available for streaming to a client) and provides adaptation of content channels to different regions, capacity, network load and other constraints, where Service Manifest contains a Period, Adaptation Set, Representation, Segment, Directive and Packager, where Representation is a list of segments in separate files or as byte ranges (content cluster includes multiple segments of different bitrates and segment sizes), 
Navali does not explicitly show
A method for training…  
a playback buffer
determining a network scenario for the streaming to the client based on received network information, wherein the network information includes throughput, and wherein the determined network scenario is one of multiple possible network scenarios that account for client mobility; and
for each content within a given content cluster: at the ABR controller, determining a content bitrate based on the content metadata and the determined network scenario; 
determining a reward associated with the content bitrate for the respective content segment and network scenario, wherein the reward comprises a quality of experience score for streaming the content segment with the content bitrate; 
normalizing the reward based on the network information and content metadata to generate a normalized reward; and 
using reinforcement learning, training the ABR controller based on the normalized reward to increase the quality of experience when choosing bit rates for the content segment in the possible network scenarios
Ickin shows:
A method for training..; a playback buffer (see Fig. 1 and ¶ [0001],[0091], Ickin shows a system related to video delivery, in particular for the selection of initial bitrate for a video delivery session, which employs a machine learning/ML model or algorithm that outputs predicted initial buffer durations (playback buffer) for defined available bitrates based on input network metrics, where the ML model has then been trained (method for training) to predict suitable initial buffer durations for given input network metrics)
determining a network scenario for the streaming to the client based on received network information, wherein the network information includes throughput, and wherein the determined network scenario is one of multiple possible network scenarios that account for client mobility; (see Fig.1, Fig.3 and ¶ [0006],[0133], Ickin shows the system performs network measurements and determines network metrics, network information includes throughput), Fig.13 and [0115],[0116] shows comparing three different scenarios to address the importance of the of the network features, i.e., network metrics, in the prediction accuracy. In Scenario 1, only initial bitrate was used as a feature to predict the initial buffer duration. In Scenario 2, in addition to the bitrate the delay metric was added to the model; and in Scenario 3 both the delay and maximum throughput metrics were involved in the model (multiple possible network scenarios that account for client mobility), Fig.10 and ¶ [0104] shows the estimation module returns the predicted initial buffer durations and the best available bitrate that would meet the user's waiting tolerance is then selected (determining a network scenario)
for each content within a given content cluster: at the ABR controller, determining a content bitrate based on the content metadata and the determined network scenario; (see Fig.10 and ¶ [0104], Ickin shows selection of the video content by the user triggers a request for the manifest file for the video content from the video service provider, the network metrics determined based on the network measurements are sent together with information of bitrates available for the video content (content metadata), and the estimation module returns the predicted initial buffer durations to the user equipment, and the user submits his/her preference in advance to the video player application via the user interface of the user equipment or video application and the best available bitrate that would meet the user's waiting tolerance is then selected (determining a content bitrate)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali to incorporate the teaching of Ickin such that the service manifest controller employs a machine learning/ML model that outputs predicted initial buffer durations for defined available bitrates based on input network metrics and the network measurements. Doing so would select best available bitrate that would meet the user's waiting tolerance since the system uses a machine learning model which has been trained which predicts buffer durations for available bitrates based on network metrics, to determine best available bitrate

determining a reward associated with the content bitrate for the respective content segment and network scenario, wherein the reward comprises a quality of experience score for streaming the content segment with the content bitrate; (see Fig.2 and abstract, Huang shows a system using deep reinforcement learning algorithm to train a neural network to select future bitrates based on previously observed network status and past video frames, section 3.2 shows the system uses video quality reinforcement learning to let the neural network “learn” a video bitrate selection policy from observations based on RL, the sender, serving as an agent in RL problem, observes a set of metrics including future video quality and previous network status as the state, and the neural network then selects the action as the output which denotes the video bitrate of next time-slot, page 1211 right column line 5 and section 4.1 shows reward QoE (determining a reward associated with the content bitrate… the reward comprises a quality of experience score)
normalizing the reward based on the network information and content metadata to generate a normalized reward; and (see page 1210 right column line 14 Huang shows normalize the score into the distribution of the range from [0,1] (generate a normalized reward)
using reinforcement learning, training the ABR controller based on the normalized reward to increase the quality of experience when choosing bit rates for the content segment in the possible network scenarios (see page 1211 right column Training sub-section and section 3.2 Huang shows the goal for the RL agent is to find the best action in each state which can maximize the accumulated reward QoE (to increase the quality of experience) and as a result, the bit rate selection policy is changed in the direction of achieving this goal (using reinforcement learning, training the ABR controller)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali to incorporate the teaching of Huang such that the system ABR controller 

Regarding claim 9, Navali teaches:
A method for determining a content streaming bitrate for streaming content, comprising: determining content data based on the content, the content data comprising a bitrate ladder, a segment size…  at an adaptive bitrate (ABR) controller… by clustering training content into training content clusters (see Fig. 2 item 204A and ¶ [0002], Navali shows a system for providing dynamic packager network based adaptive bitrate/ABR media distribution and delivery in a network environment, which includes a service manifest controller (adaptive bitrate (ABR) controller), Fig.4 and [0028],[0067],[0069] shows system includes a segmentation server to divide each version of the encoded media content into fixed duration segments or chunks, which are typically between two and ten seconds in duration, which creates multiple metadata files or Manifest Files that describe the encoding rate and URLs for the various segments of encoded content and the media segments are packaged based on applicable streaming protocols for distribution (determining a content streaming bitrate based on the network… data and the content data) and provides adaptation of content channels to different regions, capacity, network load and other constraints, where Service Manifest contains a Period, Adaptation Set, Representation, Segment, Directive and Packager, where Representation is a list of segments in separate files or as byte ranges (clustering training content into training content clusters), 
  Navali does not explicitly show
a playback buffer
determining a network scenario based on network data associated with streaming the content, wherein the network data includes throughput, and wherein the determined network scenario is one of multiple possible network scenarios that account for client mobility;
for each segment of the content, determining a content streaming bitrate based on the network scenario data and the content data, wherein the ABR controller is trained to increase the quality of experience when choosing bit rates for the content segment in the possible network scenarios  
for each training content within a given training content cluster: determining training network data associated with the training content; determining a training content bitrate based on the training network data and training content data from the training content; determining a normalized reward associated with the training content bitrate based on the training network data and training content data; and using reinforcement learning, training the ABR controller based on the normalized reward
Ickin shows:
a playback buffer (see Fig. 1 and ¶ [0001],[0091], Ickin shows a system related to video delivery, in particular for the selection of initial bitrate for a video delivery session, which employs a machine learning/ML model or algorithm that outputs predicted initial buffer durations (playback buffer) for defined available bitrates based on input network metrics, where the ML model has then been trained to predict suitable initial buffer durations for given input network metrics)
determining a network scenario based on network data associated with streaming the content, wherein the network data includes throughput, and wherein the determined network scenario is one of multiple possible network scenarios that account for client mobility; (see Fig.1, Fig.3 and ¶ [0006],[0133], Ickin shows the system performs network measurements and determines network metrics, such as buffer length and throughput (network information includes throughput), Fig.13 and [0115],[0116] shows comparing three different scenarios to address the importance of the of the multiple possible network scenarios that account for client mobility), Fig.10 and ¶ [0104] shows the estimation module returns the predicted initial buffer durations and the best available bitrate that would meet the user's waiting tolerance is then selected (determining a network scenario)
for each segment of the content, determining a content streaming bitrate based on the network scenario data and the content data, (see Fig.10 and ¶ [0104], Ickin shows selection of the video content by the user triggers a request for the manifest file for the video content from the video service provider, the network metrics determined based on the network measurements are sent together with information of bitrates available for the video content (content metadata), and the estimation module returns the predicted initial buffer durations to the user equipment, and the user submits his/her preference in advance to the video player application via the user interface of the user equipment or video application and the best available bitrate that would meet the user's waiting tolerance is then selected (determining a content bitrate)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali to incorporate the teaching of Ickin such that the service manifest controller employs a machine learning/ML model that outputs predicted initial buffer durations for defined available bitrates based on input network metrics and the network measurements. Doing so would select best available bitrate that would meet the user's waiting tolerance since the system uses a machine learning model which has been trained which predicts buffer durations for available bitrates based on network metrics, to determine best available bitrate
Huang shows:
:

for each training content within a given training content cluster: determining training network data associated with the training content; determining a training content bitrate based on the training network data and training content data from the training content; (see Fig.2 and abstract, Huang shows a system using deep reinforcement learning algorithm to train a neural network to select future bitrates based on previously observed network status and past video frames, section 3.2 shows the system uses video quality reinforcement learning to let the neural network “learn” a video bitrate selection policy from observations based on RL, the sender, serving as an agent in RL problem, observes a set of metrics including future video quality and previous network status as the state, and the neural network then selects the action as the output which denotes the video bitrate of next time-slot, (determining a training content bitrate based on the training network data and training content data from the training content)
determining a normalized reward associated with the training content bitrate based on the training network data and training content data; and using reinforcement learning, training the ABR controller based on the normalized reward (see page 1210 right column line 14 Huang shows normalize the score into the distribution of the range from [0,1] (generate a normalized reward)
wherein the ABR controller is trained to increase the quality of experience when choosing bit rates for the content segment in the possible network scenarios (see page 1211 right column Training sub-section and section 3.2 Huang shows the goal for the RL agent is to find the best action in each state which can maximize the accumulated reward QoE (to increase the quality of experience) and as a result, the bit rate selection policy is changed in the direction of achieving this goal (choosing bit rates for the content segment)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali to incorporate the teaching of Huang such that the system ABR controller 
.
Regarding claim 15, Navali modified by Ickin and Huang teaches claim 9
Navali does not explicitly show
The method of claim 9, wherein the ABR controller is iteratively trained for each training content within the training content cluster, wherein iteratively training the ABR controller generates a single ABR controller.
Huang shows:
The method of claim 9, wherein the ABR controller is iteratively trained for each training content within the training content cluster, wherein iteratively training the ABR controller generates a single ABR controller. (see section 5.3, Huang shows the system uses Deep reinforcement learning, one of the deep learning methods, to maximize the reward of each action taken by the agent in given states per step (repeating ABR controller training)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali and Ickin to incorporate the teaching of Huang such that the system uses uses reinforcement learning algorithm and the deep learning algorithm in given states per step to maximize cumulative reward. Doing so would improve the quality of experience since the system determines best available bitrate to improve the QoE

Regarding claim 16, Navali modified by Ickin and Huang teaches claim 15.
Navali shows:
The method of claim 15, wherein clustering the training content comprises clustering the training content into the training content clusters based on at least one of the training content data and the training network data, the training content data comprising a bitrate ladder, a segment size, and a playback buffer (see Fig.4 and [0028],[0067],[0069], Navali shows system includes a segmentation server to divide each version of the encoded media content into fixed duration segments or chunks, which are typically between two and ten seconds in duration, which creates multiple metadata files or Manifest Files that describe the encoding rates (comprising a bitrate ladder) and URLs for the various segments of encoded content and the media segments are packaged based on applicable streaming protocols for distribution and provides adaptation of content channels to different regions, capacity, network load and other constraints, where Service Manifest contains a Period, Adaptation Set, Representation, Segment, Directive and Packager (clustering the content into content clusters based on content metadata, where Representation is a list of segments in separate files or as byte ranges (segment size).

Regarding claims 2 and 17, Navali modified by Ickin and Huang teaches the methods of claims 1 and 16.
Navali shows:
The method of claim 1, further comprising a content congregator, separate from the ABR controller, that is trained to cluster the content segments of the larger content into the content clusters and  (see Fig.4 and [0028],[0067],[0069], Navali shows a segmentation server divides each version of the encoded media content into fixed duration segments or chunks, creates multiple metadata files or Manifest Files that describe the encoding rates and URLs for the various segments of encoded content and the media segments are packaged based on applicable streaming protocols for distribution (a content congregator),

Regarding claims 3 and 18, Navali modified by Ickin and Huang teaches the methods of claims 1 and 16.
Navali shows:
The method of claim 1, wherein each content cluster is associated with a different a content cluster identifier, wherein the content within a given content cluster is associated with the respective content cluster identifier, and wherein determining a content bitrate is based on the content cluster identifier (see Fig.5A and [0076], Navali shows packager attributes include location (e.g., region, data center name/etc.), address (e.g., a URL to access the packager), each content cluster is associated with a different a content cluster identifier)

Regarding claim 5, Navali modified by Ickin and Huang teaches claim 1
Navali does not explicitly show
The method of claim 1, wherein a network characterizer is trained to determine the network information associated with streaming upcoming segments of the content, wherein determining the network information is based on at least one previous segment of the content
Ickin shows:
The method of claim 1, wherein a network characterizer is trained to determine the network information associated with streaming upcoming segments of the content, wherein determining the network information is based on at least one previous segment of the content  (see ¶ [0116], Ickin shows during the training phase measurements were collected while video streaming experiments were performed in different network conditions, [0058],[0091] shows determining at least one throughput-based network metric based on the network measurements, and the estimation module employs a ML model that outputs predicted initial buffer durations for defined available bitrates based on input network metric (a network characterizer is trained)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali to incorporate the teaching of Ickin such that the service manifest controller employs a machine learning/ML model that outputs predicted initial buffer durations for defined available bitrates based on input network metrics and the network measurements. Doing so would select best available bitrate that would meet the user's waiting tolerance since the system uses a machine learning model which has been trained which predicts buffer durations for available bitrates based on network metrics, to determine best available bitrate.

Regarding claims 7 and 20, Navali modified by Ickin and Huang teaches the methods of claims 1 and 9
Navali does not explicitly show:
The method of claim 1, wherein determining the reward comprises, at a simulator: generating a simulation of content streaming based on the content bitrate; and " calculating the quality of experience score based on the simulation
Ickin shows:
The method of claim 1, wherein determining the reward comprises, at a simulator: generating a simulation of content streaming based on the content bitrate; and calculating the quality of experience score based on the simulation (see ¶ [0116], Ickin shows during the training phase measurements were collected while video streaming experiments were performed in different network conditions, the source code of the video client modified (at a simulator) such that it chose a random initial bitrate at the start of the video stream (streaming based on the content bitrate), after this the corresponding video client events and the network measurements were collected in the video client terminal then the ML model was trained, [0128]-[0130] shows QoE computation using a set of metrics including the buffer duration and bitrate throughout of the video stream, evaluated the performance of the model, estimated the QoE and obtained a MOS, which was an estimate of the perceived video quality from the user's perspective (calculating the quality of experience score)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali to incorporate the teaching of Ickin such that the system performs video streaming experiments in different network conditions, by modifying the source code of the video client, and estimates the QoE using a set of metrics including the buffer duration and bitrate throughout of the video stream, and obtained a MOS score using a model. Doing so would select best available bitrate that would meet the user's waiting tolerance since the system performs video streaming experiments in different network conditions by modifying the client source code and calculates a MOS score which was an estimate of the perceived video quality from the user's perspective.

Regarding claim 10, Navali modified by Ickin and Huang teaches claim 9
Navali does not explicitly show
The method of claim 9, wherein determining the content streaming bitrate further comprises:  for a first set of segments of the content, determining a conservative bitrate, wherein the conservative bitrate is determined to prevent content rebuffering before a target time; and 
for a second set of segments of the content occurring after the first set of segments of the content, determining an aggressive bitrate higher than the conservative bitrate, wherein the aggressive bitrate is determined to maximize a content quality
Ickin shows:
The method of claim 9, wherein determining the content streaming bitrate further comprises: for a first set of segments of the content, determining a conservative bitrate, wherein the conservative bitrate is determined to prevent content rebuffering before a target time (see Fig.1 and ¶ [0065],[0104],[0109], Ickin shows selection of the video content by the user triggers a request for the manifest file for the video content from the video service provider, the network metrics determined based on the network measurements are sent together with information of bitrates available for the video content, and the estimation module returns the predicted initial buffer durations (to prevent content rebuffering) to the user equipment, and the user submits his/her preference in advance to the video player application via the user interface of the user equipment or video application and the best available bitrate that would meet the user's waiting tolerance is then selected (determining a conservative bitrate)
for a second set of segments of the content occurring after the first set of segments of the content, determining an aggressive bitrate higher than the conservative bitrate, wherein the aggressive bitrate is determined to maximize a content quality (see ¶ [0133], Ickin shows ML model predicted the initial buffer duration for a set of bitrate values based on a set of network quality metrics and a maximized bitrate  is chosen (an aggressive bitrate) in parallel to minimize the initial buffer duration, and QoE was gained with the model (maximize a content quality)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali to incorporate the teaching of Ickin such that the system employs a machine 

Regarding claim 11, Navali modified by Ickin and Huang teaches claim 10
Navali does not explicitly show
The method of claim 10, wherein the target time is determined using at least one of: minimizing a rebuffering duration, maximizing a duration of time since playback start, and maximizing a duration since a last rebuffering
Ickin shows:
The method of claim 10, wherein the target time is determined using at least one of: minimizing a rebuffering duration, maximizing a duration of time since playback start, and maximizing a duration since a last rebuffering  (see ¶ [0119], Ickin shows using a Classification algorithm to predict the initial buffer duration using the network metrics was used, in the region where the buffer duration was higher than 5 s, improvement is achieved given that the buffer duration can be minimum approximately between 2 s to 5 s in the best network conditions (minimizing a rebuffering duration) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali to incorporate the teaching of Ickin such that the system employs a machine learning/ML model and classification algorithm and network metrics to predict improvement in minimum buffer duration. Doing so would select best available bitrate that would meet the user's waiting tolerance since the system uses a machine learning model which has been trained and network metrics to predict improvement in minimum buffer duration.

Regarding claim 19, Navali modified by Ickin and Huang teaches claim 18.
Navali shows:
The method of claim 18, wherein the content is associated with a content cluster, wherein the content cluster is associated with one of the training content cluster identifiers, and wherein the content streaming bitrate is determined based on the training content cluster identifier (see Fig.5A and [0076], Navali shows packager attributes include location (e.g., region, data center name/etc.), address (e.g., a URL to access the packager), type (i.e., packager, transcoder, recorder, JIT, etc.), capabilities, identification, a unique packager ID (based on the training content cluster identifier)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Navali, in views of Ickin and Huang, and in further view of Rai et al (US Patent Application Pub. No. 2018/0357556 A1) hereinafter Rai.
Regarding claim 4, Navali modified by Ickin and Huang teaches claim 1
Navali does not explicitly show
The method of claim 1, wherein the normalizing distinguishes between mobile and stationary network scenarios
Rai shows:
The method of claim 1, wherein the normalizing distinguishes between mobile and stationary network scenarios  (see ¶ [0003],[0043], Rai shows a system for machine learning anomaly detection for a set of assets, in which machine learning models are used for anomaly detection based on user feedback and used to retrain the machine learning model, thus allowing user feedback to influence future prediction, [0065] shows an example scenario  of large amounts of data received from plural assets over time, for example, the scenario  includes mobile assets such as vehicles and stationary assets that typically remains in a fixed position once installed (scenarios), [0040],[0041] shows anomalies can be calculated using training machine learning models that are trained over past data and that identify fresh records as anomalous or not, each asset can be identified as being in a potential anomalous or non-anomalous state based on the anomaly-detection analysis (distinguishes between mobile and stationary )
.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Navali, in views of Ickin and Huang, and in further view of Franc et al (US Patent Application Pub. No. 2017/0316342 A1) hereinafter Franc.
Regarding claim 6, Navali modified by Ickin and Huang teaches claim 1
Navali does not explicitly show
The method of claim 5, wherein the network information comprises first statistical moment information and second statistical moment information associated with streaming the training content
Franc shows:
The method of claim 5, wherein the network information comprises first statistical moment information and second statistical moment information associated with streaming the training content  (see Fig.3 and ¶ [0001],[0008], Franc shows a system which relates generally to machine learning techniques, which uses statistical moments or a predefined number of equidistant bins of a histogram to represent feature distributions (network information comprises first statistical moment)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali to incorporate the teaching of Franc such that the service manifest controller employs a machine learning/ML model that uses statistical moments or a predefined number of equidistant bins of a histogram to represent feature distributions. Doing so would select best available bitrate that would meet the user's waiting tolerance since the system uses a 

Claims 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Navali, in views of Ickin and Huang, and in view of Kalagi et al (US Patent Application Pub. No. 2019/0327510 A1) hereinafter Kalagi.
Regarding claim 8, Navali modified by Ickin and Huang teaches claim 7
Navali does not explicitly show
The method of claim 7, wherein the network information is continuously determined during content streaming simulation, wherein the network information comprises: historic network throughput measurements for the content; download time for the content; number of segments remaining for the content; a current buffer level; and a prior bitrate
Ickin shows:
The method of claim 7, wherein the network metadata is continuously determined during content streaming simulation, wherein the network metadata comprises: historic network throughput measurements for the content; a current buffer level; and a prior bitrate (see Fig.1, Fig.3 and ¶ [0006],[0133], Ickin shows the system performs network measurements and determines network metrics, such as buffer length and throughput (network throughput measurements for the content; a current buffer level) and utilizing network metrics that were measured prior to the start of the video stream to select a maximized bitrate (a prior bitrate)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali to incorporate the teaching of Ickin such that the system performs network measurements and determines network metrics, such as buffer length and throughput and utilizing network metrics that were measured prior to the start of the video stream to select a maximized bitrate. Doing so would select best available bitrate that would meet the user's waiting tolerance since the system uses a best available bitrate
Kalagi shows:
download time for the content; number of segments remaining for the content; (see Fig.3 and ¶ [0002], Kalagi shows a system for optimization of quality and bandwidth in adaptive bitrate streaming, ¶ [0169],[0185] shows  the playback device receives quality metadata describing available content segments from a remote server and utilizes the metadata to locally determine the content segments to request given present playback conditions to achieve a target quality (number of segments remaining for the content), and download content segments during a certain window of time (download time for the content)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali to incorporate the teaching of Kalagi such that the system performs network measurements and determines network metrics, such as download time for the content and number of segments remaining. Doing so would select best available bitrate that would meet the user's waiting tolerance since the system uses a best available bitrate.

Regarding claim 12, Navali modified by Ickin and Huang teaches claim 9
Navali does not explicitly show
The method of claim 9, wherein the training network data comprises training network metadata and training network information, wherein determining the training network data comprises determining the training network information, associated with streaming upcoming segments of the training content, based on at least one previous segment of the training content using a trained network characterizer.
Kalagi shows:
The method of claim 9, wherein the training network data comprises training network metadata and training network information, wherein determining the training network data comprises determining the training network information, associated with streaming upcoming segments of the training content, based on at least one previous segment of the training content using a trained network characterizer (see Fig.7 and ¶ [0164], Kalagi shows the system receives quality information in the form of quality metadata and generates a target based on at least one previous segment)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali and Ickin to incorporate the teaching of Kalagi such that the system performs network measurements and determines quality information which is an average of a group of previous segments. Doing so would enable quality based streaming, since the system would determine a best quality bitrate based on previous segments..

Regarding claim 14, Navali modified by Ickin, Huang and Kalagi teaches claim 12
Navali does not explicitly show
The method of claim 12, further comprising, at the network characterizer, determining network information associated with streaming the content.
Ickin shows:
The method of claim 12, further comprising, at the network characterizer, determining network information associated with streaming the content (see ¶ [0116], Ickin shows during the training phase measurements were collected while video streaming experiments were performed in different network conditions, [0058],[0091] shows determining at least one throughput-based network metric based on the network measurements, and the estimation module employs a ML model that outputs predicted initial buffer durations for defined available bitrates based on input network metric (network information associated with streaming the content)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Navali to incorporate the teaching of Ickin such that the service manifest controller employs a machine learning/ML model that outputs predicted initial buffer durations for defined available bitrates based on input network metrics and the network measurements. Doing so would select best available bitrate that would meet the user's waiting tolerance since the system uses a machine learning model which has been trained which predicts buffer durations for available bitrates based on network metrics, to determine best available bitrate
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      

RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458